 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
     Starr Indemnity and Liability Company, as     No. CV-14-02100-TUC-BGM
 9
     Subrogee of Med-Trans, a corporation; and
10   Med-Trans Corporation,                        ORDER
11                      Plaintiffs,

12   v.

13   Rolls-Royce Corporation; Rolls-Royce
     North America, Inc.; John Does I-X; ABC
14   Corporations I-X; and Black and White
15   Partnerships I-X,

16                      Defendants.

17          Currently pending before the Court is Defendant Rolls-Royce Corporation’s
18   Motion for Summary Judgment (Doc. 90). Defendant has also filed a Separate Statement
19   of Facts in Support of Motion for Summary Judgment (“SOF”) (Doc. 91). Plaintiff has
20   responded (“Response”) (Doc. 97) and filed its Controverting Statement of Facts in
21   Opposition to Rolls-Royce Corporation’s Motion for Summary Judgment (“CSOF”)
22   (Doc. 98). Defendant replied (Doc. 104) and filed a Supplemental Statement of Facts and
23   Controverting Statement of Facts in Support of Rolls-Royce Corporation’s Reply in
24   Support of its Motion for Summary Judgment (“SSOF”) (Doc. 105). Plaintiff then filed a
25   Motion to Strike Defendant Rolls-Royce Corporation’s Supplemental Statement of Facts
26   in Support of its Reply in Support of its Motion for Summary Judgment (Doc. 106),
27   which Defendant opposed (Doc. 107). As such, the motions are fully briefed and ripe for
28   adjudication.
 1          In its discretion, the Court finds this case suitable for decision without oral
 2   argument. See LRCiv. 7.2(f). The Parties have adequately presented the facts and legal
 3   arguments in their briefs and supporting documents, and the decisional process would not
 4   be significantly aided by oral argument.
 5
 6   I.     MOTION TO STRIKE
 7          As an initial matter, Plaintiffs seek to strike Defendant’s Supplemental Statement
 8   of Facts and Controverting Statement of Facts (Doc. 105) because it is not allowed by the
 9   local rules. See Pls.’ Mot. to Strike (Doc. 106). Plaintiffs further urge that Defendant’s
10   Supplemental Statement “contains objections to Plaintiffs’ evidence and is littered with
11   legal arguments” also in violation of the local rules. Id. at 3. The Court is not inclined to
12   strike Defendant’s submission based on a perceived technical procedural violation. The
13   Court will evaluate the evidence, as necessary, in the course of its resolution of
14   Defendant’s summary judgment motion.            As such, Plaintiffs’ motion to strike is
15   DENIED.
16
17   II.    FACTUAL BACKGROUND1
18          A.     The Aircraft
19          The helicopter involved in the incident giving rise to the current litigation was a
20   1998 Bell 407 emergency medical services helicopter, bearing serial number 53281 and
21   FAA registration number N509MT (the “Aircraft”). Compl. (Doc. 1-1) at ¶ 6. On
22   January 28, 2003, Med-Trans purchased the Aircraft from Augusta Aerospace that
23   contained a different engine than the one involved in the incident. Def.’s SOF (Doc. 91),
24   Aircraft Bill of Sale 1/28/2003 (Exh. “1”); see also Pls.’ CSOF (Doc. 98). At the time of
25   the incident, the Aircraft contained a 250-C47B turbine engine, with serial number CAE-
26   847656 (the “subject engine”). Compl. (Doc. 1-1) at ¶ 9. The subject engine was
27          1
              Facts are undisputed, unless otherwise noted. The Court did not include facts that it
28   found to be irrelevant to the determination of Defendant’s motion or otherwise improper, e.g.
     legal conclusions.


                                                 -2-
 1   manufactured by Rolls-Royce Corporation (“RRC”) and sold to Bell Helicopter Canada,
 2   also known as Bell Helicopter Textron, Inc., (“Bell”) and was shipped to Bell on April
 3   28, 2004.2 Def.’s SOF (Doc. 91), Certificate of Conformance 4/28/2004 (Exh. “2”); see
 4   also Def.’s SSOF (Doc. 105), Sain Decl. 11/6/2018 (Exh. “13”) at ¶ 4. When Bell
 5   originally sold the subject engine, it was in a helicopter with FAA registration number
 6   N515MT (“originating helicopter”), which is a separate helicopter from the Aircraft at
 7   issue in this case. Def.’s SOF (Doc. 91), Service Record, Engine Assembly, Engine
 8   Serial No. 847656 (Exh. “4”); see also Pls.’ CSOF (Doc. 98), Service Record, Engine
 9   Assembly, Engine Serial No. 847656 (Exh. “D”). On October 6, 2004, Bell notified RRC
10   to begin the warranty of the subject engine on January 15, 2005 and identified Med-Trans
11   as the customer.3 Def.’s SOF (Doc. 91), Gerdes e-mail to Model 250 – Customer
12   Support 2/4/2005 (Exh. “3”). On November 16, 2009, Premier Turbines replaced the
13   subject engine’s Third Stage Turbine Wheel, serial number X536586, with serial number
14   X589849 (the “subject Turbine Wheel”). Def.’s SOF (Doc. 91), Assembly Record,
15   Turbine Assembly, Turbine Serial No. CAT-44958 (Exh. “5”). On November 28, 2009,
16   the subject engine with the subject Turbine Wheel was installed in the Aircraft. Def.’s
17   SOF (Doc. 91), Exh. “4.”
18          B.      The Hard Landing
19          All of Plaintiffs’ damages arise from an alleged “hard landing” of a Bell 407
20
            2
               Plaintiffs do not dispute that the subject engine was manufactured by Rolls-Royce
21   Corporation; however, argues that the Certificate of Conformance “does not contain any
22   information as to whom [t]he engine was shipped or when.” Pls.’ CSOF (Doc. 98) at ¶ 5. The
     Certificate of Conformance refers the “the Model 250 series engine shipped herewith” and is
23   dated April 28, 2004. Def.’s SOF (Doc. 91), Exh. “2” (emphasis added). Plaintiffs acknowledge
     that the subject engine was installed in a different helicopter, which Med-Trans leased, as of July
24   21, 2004. Pls.’ CSOF (Doc. 98) at ¶¶ 26–27. Furthermore, Plaintiffs do not object to
25   Defendant’s subsequent statement regarding Bell as the seller of the subject engine. See Def.’s
     SOF (Doc. 91) at ¶ 7; Pls.’ CSOF (Doc. 98) at ¶ 7.
26          3
               Plaintiffs objects to this statement because the document constitutes inadmissible
27   hearsay and does not support the statement made. Pls.’ CSOF (Doc. 98) at ¶ 6. The Court
     agrees that the e-mail is inadmissible hearsay, not subject to any exception. This information is
28   also contained in Senior Airworthiness Specialist Sain’s Declaration, which is admissible
     evidence. See Def.’s SSOF (Doc. 105), Sain Decl. 11/6/2018 (Exh. “13”) at ¶ 6.


                                                    -3-
 1   helicopter that occurred on April 14, 2012, in Aberdeen, South Dakota.4 See Compl.
 2   (Doc. 1-1) ¶ 8. The hard landing occurred over thirty (30) months and over a thousand
 3   hours after the subject Turbine Wheel was installed in the subject engine. See Def.’s
 4   SOF (Doc. 91), Aircraft Status Sheet 4/10/2012 (Doc. 91-1) at 6, 11 & Post-Incident
 5   Photo. of Hobbs Meter (collectively Exh. “6”).5
 6          C.       Warranties
 7                   1. Engine Warranty
 8          The subject engine was warrantied as being free from defects in materials and
 9   workmanship for twenty-four months from the date of delivery to the aircraft
10   manufacturer or one thousand hours of operation, “whichever period expires first.”6
11   Def.’s SOF (Doc. 91), Rolls-Royce Model 250-C40/C47 Series New Original Equipment
12   Engine Warranty and Disclaimer Summary (Exh. “7”) at 13; see also Def.’s SSOF (Doc.
13   105), Sain Decl. 11/6/2018 (Exh. “13”) at ¶ 6. The warranty states in relevant part:
14          (PURCHASER) ACCEPTS AND AGREES THAT THE WARRANTIES
            GRANTED TO THE (PURCHASER UNDER CLAUSE 5 OF THE
15
            PURCHASE CONTRACT AND, SO FAR AS THEY RELATE TO THE
16          SUPPLIES AND EQUIPMENT, THE PRODUCT ASSURANCE
            GUARANTEES GRANTED TO THE (PURCHASER) UNDER CLAUSE
17          4 HEREOF ARE EXCLUSIVE AND ARE EXPRESSLY IN LIEU OF
18          AND THE (PURCHASER) HEREBY WAIVES, RELEASES AND
            DISCLAIMS (I) ALL OTHER CONDITIONS AND WARRANTIES,
19          EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
20          IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS,
            AND ANY IMPLIED WARRANTY ARISING FROM COURSE OF
21          PERFORMANCE, COURSE OF DEALING OR USAGE OR TRADE, (II)
22          ALL OTHER OBLIGATIONS AND LIAGBILITIES WHATSOEVER OF
            ROLLS-ROYCE WHETHER IN CONTRACT, WARRANTY OR TORT
23
            4
24            The Court notes that Plaintiffs’ Complaint (Doc. 1-1) states that the crash occurred on
     April 12, 2012; however, Plaintiffs do not dispute Defendant’s date of April 14, 2012.
25          5
                Page references refer to the CM/ECF page number.
26          6
              Plaintiffs dispute this statement urging that the form warranty is hearsay and fails to
27   reference the subject engine. Mr. Sain, RRC’s Senior Airworthiness Specialist, attested to the
     records as those kept in RRC’s ordinary course of business, as well as the delivery of a logbook
28   and warranty card with the originating helicopter. Def.’s SSOF (Doc. 105), Sain Decl.
     11/6/2018 (Exh. “13”) at ¶ 6.


                                                   -4-
 1          (INCLUDING WITHOUT LIMITATION, NEGLIGENCE, ACTIVE,
 2          PASSIVE OR IMPUTED LIABILITY OR STRICT LIABILITY) OR BY
            STATUTE OR OTHERWISE FOR ANY NON-CONFORMANCE,
 3          DEFECT, DEFICIENCY, FAILURE, MALFUNCTIONING, OR
            FAILURE TO FUNCTION OF ANY ITEM OF THE SUPPLIES OR OF
 4
            THE EQUIPMENT REFERRED TO IN CLAUSE 5.2 OF THE
 5          PURCHASE CONTRACT, (III) STRICT LIABILITY OR PRODUCT
            LIABILITY, AND (IV) ALL DIRECT, INDIRECT, SPECIAL,
 6
            CONSEQUENTIAL AND INCIDENTAL DAMAGES OF ANY
 7          NATURE WHATSOEVER[.]7
 8   Def.’s SOF (Doc. 91), Exh. “7” at 13. At the time of the hard landing, the subject
 9   engine’s warranty had long expired by time and hours.8 Def.’s SOF (Doc. 91), Service
10   Record, Compressor Assembly, Compressor Serial No. CAC-45317 (Exh. “8”); see also
11   Def.’s SSOF (Doc. 105), Exh. “13” at ¶ 7.
12                    2. Third Stage Turbine Wheel Warranty
13          The Third Stage Turbine Wheel replacement part was subject to the Rolls-Royce
14   M250 Spare Module/Part Limited Warranty (“Limited Warranty”) which was “in effect
15   for twenty-four (24) months from the date of shipment from the Rolls-Royce Authorized
16   Distributor or one thousand (1,000) hours of operation, whichever occurs first.”9 Def.’s
17   SOF (Doc. 91), Rolls-Royce M250 Spare Module/Part Limited Warranty (Exh. “9”); see
18   also Def.’s SSOF (Doc. 105), Exh. “13” at ¶ 8. At the time of the hard landing, the
19   subject Turbine Wheel had operated for thirty (30) months and had 1096.3 hours.10 See
20
            7
              Plaintiff acknowledges that this is the language as stated in § 6.1 of each warranty;
21   however, reasserts its objection that the warranty does not apply to the subject engine. As noted,
22   supra, the warranty was delivered with the originating helicopter and is properly admissible. See
     Def.’s SSOF (Doc. 105), Sain Decl. 11/6/2018 (Exh. “13”) at ¶ 6.
23          8
             Plaintiff reasserts its objection that the warranty does not apply to the subject engine.
24   As noted, supra, the warranty was delivered with the originating helicopter and is properly
     admissible. See Def.’s SSOF (Doc. 105), Sain Decl. 11/6/2018 (Exh. “13”) at ¶ 6.
25          9
              Plaintiffs dispute this statement urging that the form warranty is hearsay and fails to
26   reference the subject engine. Mr. Sain, RRC’s Senior Airworthiness Specialist, attested to the
     records as those kept in RRC’s ordinary course of business, as well as the delivery of a logbook
27   and warranty card with the originating helicopter. Def.’s SSOF (Doc. 105), Sain Decl.
28   11/6/2018 (Exh. “13”) at ¶ 8.
            10
                 Plaintiff reasserts its objection that the warranty does not apply to the subject engine.


                                                      -5-
 1   Compl. (Doc. 1-1) at ¶ 8; see also Def.’s SOF (Doc. 91), Exh. “6.”
 2          D.      The Instant Litigation
 3          Med-Trans insured the Aircraft through Plaintiff Starr Indemnity and Liability
 4   Company (“Starr”) under policy number SASICOM60005611-02. Compl. (Doc. 1-1) at
 5   ¶ 13. Med-Trans submitted an insurance claim to Starr that later indemnified Med-Trans
 6   “in an amount of $1,317,403.35 for the damage to the Aircraft.” Id. at ¶ 14. Plaintiffs
 7   claim that the incident was caused by the subject Turbine Wheel that failed causing the
 8   hard landing. See id. at ¶¶ 10–11. Although Plaintiffs also allege that the incident caused
 9   injury to the pilot, they do not allege that they themselves have incurred any loss as a
10   result of personal injuries.11 See Compl. (Doc. 1-1). Both Med-Trans and Starr, as its
11   subrogee, filed suit against RRC alleging strict liability, negligence, and breach of
12   express and/or implied warranty claims. Id. at ¶¶ 15, 17–38.
13
14   III.   STANDARD OF REVIEW
15          Summary judgment is appropriate when, viewing the facts in the light most
16   favorable to the nonmoving party, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255,
17   106 S.Ct. 2505, 2513, 91 L.Ed.2d 202 (1986), “there is no genuine issue as to any
18   material fact and [] the moving party is entitled to a judgment as a matter of law.” Fed.
19   R. Civ. P. 56(c). A fact is “material” if it “might affect the outcome of the suit under the
20   governing law,” and a dispute is “genuine” if “the evidence is such that a reasonable jury
21   could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248, 106 S.Ct. at
22   2510. Thus, factual disputes that have no bearing on the outcome of a suit are irrelevant
23   to the consideration of a motion for summary judgment. Id. In order to withstand a
24   motion for summary judgment, the nonmoving party must show “specific facts showing
25   that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106
26
     As noted, supra, the warranty was delivered with the subject Turbine Wheel and is properly
27   admissible. See Def.’s SSOF (Doc. 105), Sain Decl. 11/6/2018 (Exh. “13”) at ¶ 8.
28          11
               It is undisputed that the pilot was the only occupant of the subject helicopter at the time
     of the hard landing.


                                                     -6-
 1   S.Ct. 2548, 2553, 91 L.Ed.2d 265 (1986). Moreover, a “mere scintilla of evidence” does
 2   not preclude the entry of summary judgment. Anderson, 477 U.S. at 252, 106 S.Ct. at
 3   2512. The United States Supreme Court also recognized that “[w]hen opposing parties
 4   tell two different stories, one of which is blatantly contradicted by the record, so that no
 5   reasonable jury could believe it, a court should not adopt that version of the facts for
 6   purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372,
 7   380, 127 S.Ct. 1769, 1776, 167 L.Ed.2d 686 (2007).
 8
 9   IV.    ANALYSIS
10          A.     Negligence and Strict Liability Claims
11          Defendant asserts that under Texas law, the economic loss doctrine bars Plaintiffs’
12   tort claims. Def.’s Mot. for Summ. J. (Doc. 90) at 4–12. Plaintiffs argue that their tort
13   claims should not be barred, because the helicopter, as well as medical equipment was
14   damaged during the hard landing, and that this “other property” entitles Plaintiffs to
15   recovery of all damages under a tort theory. Pls.’ Response (Doc. 97) at 5–10.
16                 1. Economic Loss Doctrine
17          “The economic loss doctrine applies to both negligence and strict liability claims.”
18   Pugh v. General Terrazzo Supplies, Inc., 243 S.W.3d 84, 90 (Tex. App. 2007) (citations
19   omitted); see also Helicopter Consultants of Maui, Inc. v. Thales Avionics, Inc., 2010 WL
20   11565653 (N.D. Tex. April 8, 2010). “The economic loss rule applies when losses from
21   an occurrence arise from failure of a product and the damage or loss is limited to the
22   product itself.” Pugh, 243 S.W.3d at 90 (citing Equistar Chems., L.P. v. Dresser-Rand
23   Co., 240 S.W.3d 864, 867 (Tex. 2007)); see also Sharyland Water Supply Corp. v. City of
24   Alton, 354 S.W.3d 407, 415 (Tex. 2011) (same). “In such cases, recovery is generally
25   limited to remedies grounded in contract (or contract-based statutory remedies), rather
26   than tort.” Sharyland, 354 S.W.3d at 415 (citations omitted). In other words, the “loss is
27   merely loss of value resulting from a failure of the product to perform according to the
28   contractual bargain and therefore is governed by the Uniform Commercial Code.” Mid



                                                -7-
 1   Continent Aircraft Corp. v. Curry County Spraying, 572 S.W.2d 308, 311 (Tex. 1978).
 2          “The distinction that the law has drawn between tort recovery for physical injuries
 3   and warranty recovery for economic loss is not arbitrary and does not rest on the ‘luck’ of
 4   one plaintiff in having an accident causing physical injury.” East River S.S. Corp. v.
 5   Transamerica Delaval, Inc., 476 U.S. 858, 871, 106 S.Ct. 2295, 2302, 90 L.Ed.2d 865
 6   (1986) (citations omitted). “The distinction rests, rather on an understanding of the
 7   nature of the responsibility a manufacturer must undertake in distributing his products.”
 8   Id. (citations omitted). “When a product injures only itself the reasons for imposing a tort
 9   duty are weak and those for leaving the party to its contractual remedies are strong.” Id.
10                 2. Lack of Privity
11          Plaintiffs urge that because there was no privity of contract between Med-Trans
12   and RRC, the economic loss rule does not apply. The Court disagrees.
13          “Texas courts have applied the economic loss rule to preclude tort claims between
14   parties who are not in contractual privity.” Sterling Chemicals, Inc. v. Texaco, Inc., 259
15   S.W.3d 793, 797 (Tex. App. 2007) (listing cases). Indeed, over forty (40) years ago, the
16   Texas Supreme Court held “that privity is not a requirement for a Uniform Commercial
17   Code implied warranty action for economic loss.” Nobility Homes of Texas, Inc. v.
18   Shivers, 557 S.W.2d 77, 81 (Tex. 1977). The Nobility Homes court went on to observe,
19   “by holding that implied warranty remedies apply to economic injuries, we are consistent
20   with, the well developed notion that the law of contract should control actions for purely
21   economic losses and that the law of tort should control actions for personal injuries.” Id.,
22   557 S.W.2d at 82 (quotations and citations omitted). More recently, the Texas Supreme
23   Court reiterated its belief that parties’ economic losses in cases of defective products or
24   failure to perform a contract “were more appropriately addressed through statutory
25   warranty actions or common law breach of contract suits than tort claims[,]” and
26   recognized that it had applied the economic loss rule “even to parties not in privity[.]”
27   Sharyland Water Supply Corp. v. City of Alton, 354 S.W.3d 407, 418 (Tex. 2011). In
28   light of this authority, the Court finds Plaintiffs’ argument that the lack of “commercial



                                                -8-
 1   relationship between Med-Trans and RRC” does not bar application of the economic loss
 2   rule.
 3                 3. “Other Property”
 4           Defendant argues that the helicopter is a single integrated product, and Plaintiffs
 5   have not suffered damage to “other property.” Def.’s Mot. for Summ. J. (Doc. 90) at 6–
 6   9. Plaintiffs counter that the failure of the subject engine resulted in damage to the
 7   helicopter, which is “other property.” Pls.’ Response (Doc. 97) at 7–10. Plaintiffs
 8   further assert that the medical equipment installed on the helicopter also represents “other
 9   property,” the loss of which is recoverable in tort. Id. at 7–8.
10                        a. Component parts
11           “Distinguished from personal injury and injury to other property, damage to the
12   product itself is essentially a loss to the purchaser of the benefit of the bargain with the
13   seller.”   Mid Continent Aircraft Corp. v. Curry County Spraying Service, Inc., 572
14   S.W.2d 308, 312–13 (Tex. 1978). “In regard to application of the economic loss doctrine
15   to losses arising out of a defective product when there is no occurrence of ‘personal
16   injury’ or damage to ‘other property,’ Texas courts have rejected the argument that
17   damage to a finished product caused by a defective component part constitutes damage to
18   ‘other property,’ so as to permit tort recovery for damage to the finished product.” Pugh
19   v. General Terrazzo Supplies, Inc., 243 S.W.3d 84, 92 (Tex. App. 2007) (citing Murray
20   v. Ford Motor Co., 97 S.W.3d 888, 891 (Tex. App. 2003)).
21           The Court finds Grizzly Mountain Aviation, Inc. v. Honeywell Int’l, Inc., 2013 WL
22   5676069 (Tex. App. Oct. 17, 2013) instructive. In that case, “Grizzly filed a suit in Texas
23   against Honeywell for products liability and warranty violations in connection with a
24   helicopter crash that occurred in Oregon.” Id. at *1. “Honeywell manufactured the
25   engine and various engine replacement components that had been installed in the accident
26   helicopter.” Id. The Grizzly court described a situation similar to the instant case, as
27   follows:
28           Grizzly purchased the accident helicopter from its manufacturer, Kaman



                                                 -9-
 1          Aerospace Corporation (“Kamen”) in June 2004. According to Grizzly, it
 2          also purchased a second helicopter from Kaman with a registration number
            of N133KA. Grizzly alleges that at some point, prior to the accident, it
 3          transferred the Honeywell-manufactured engine from the N133KA
            helicopter to the accident helicopter.
 4
 5   Id.   The court concluded that “Grizzly’s replacement of the original engine in the
 6   accident helicopter with another engine purchased from the same manufacturer did not
 7   make the helicopter “other property.”       Id. at *7 (citing East River S.S. Corp. v.
 8   Transamerica Delaval, Inc., 476 U.S. 858, 867, 106 S.Ct. 2295, 2300, 90 L.Ed.2d 865
 9   (1986)). Moreover, the court found “no distinction between a replacement and original
10   component part and conclude[d] that the engine constituted a component of the
11   helicopter[.]” Grizzly Mountain, 2010 WL 5676069 at *7 (citing East River, 476 U.S. at
12   867, 106 S.Ct. at 2300).
13          Plaintiffs suggest that Helicopter Consultants of Maui, Inc. v. Thales, Inc., 2010
14   WL 11565653 (N.D. Tex. April 8, 2010) dictates the opposite result. The Court finds
15   Thales distinguishable. In Thales, “Blue Hawaiian d[id] not claim that the replacement
16   part (here, the engine) damaged the finished product (here, the helicopter), but rather vice
17   versa.” Id. at *8. “Thus, Blue Hawaiian [wa]s not seeking to recover in tort against a
18   component part manufacturer, but rather s[ought] the value of the replacement part from
19   the manufacturer of the whole product.” Id.
20          Here, Plaintiffs seek recovery for the finished product, the Aircraft, because of
21   damage allegedly caused by the subject engine. This situation mirrors that of Grizzly,
22   and the Court finds that the Aircraft is not “other property.” See also American Eagle
23   Ins. Co. v. United Technologies Corp., 48 F.3d 142, 145 (5th Cir. 1995) (holding that
24   “the aircraft hull did not qualify as ‘other property’ damaged by the defective engine
25   component.”); Mid Continent Aircraft Corp., 572 S.W.2d 308 (plane crash caused by a
26   failure to attach a gear bolt lock plate during an engine overhaul, cost of plane as a whole
27   considered purely economic loss). The economic loss rule reflects a policy decision to
28   base recovery for purely economic losses in contract. “Since all but the very simplest of



                                                - 10 -
 1   machines have component parts, [a contrary] holding would require a finding of
 2   ‘property damage’ in virtually every case where a product damages itself[,] . . . [and]
 3   would eliminate the distinction between warranty and strict products liability.” East
 4   River, 476 U.S. at 867, 106 S.Ct. at 2300 (citations omitted) (alterations in original).
 5                        b. Medical equipment
 6          Plaintiffs assert that even if “the Helicopter is not considered ‘other property,’ the
 7   medical equipment installed thereon unquestionably does constitute ‘other property.’”
 8   Pls.’ Response (Doc. 97) at 8. In support of this argument, Plaintiffs refer to their
 9   controverting statement of facts which state that the hard landing “rendered the
10   Helicopter and all components installed on the helicopter after purchase a total loss,
11   including various emergency medical services equipment installed after the Helicopter
12   was manufactured and sold.” Pls.’ CSOF (Doc. 98) at ¶ 34. Specifically, Plaintiffs refer
13   to “Exhibit K” which is purported to be an “Executive Air Modification Invoice.” Id.
14   The exhibit states that “[t]he estimate for the EMS system, avionics equipment,
15   modification kits and paint for a Bell Helicopter Model 407 N515MT is as follows[.]”
16   Pls.’ CSOF (Doc. 98), Executive Air Taxi Corp. Estimate 6/21/2004 (Exh. “K”)
17   (emphasis added).     “An ‘estimate’ is ‘an approximate judgment’ or ‘calculation.’”
18   Kilgore Expl., Inc. v. Apache Corp., No. 01-13-00347-CV, 2015 WL 505275, at *7 (Tex.
19   App. Feb. 5, 2015) (citing Oxford English Dictionary, 867 (Oxford Univ. Press, 6th ed.,
20   2007)). Plaintiffs have failed to provide any competent evidence that the installation was
21   performed. See Fed. R. Civ. P. 56(e). As such, Plaintiffs cannot establish that “other
22   property” was damaged. Accordingly, the Court finds that Plaintiffs’ tort claims are
23   barred by the economic loss doctrine.
24          B.     Warranty Claims
25          Defendant urges that Plaintiffs claim for “Breach of Express and/or Implied
26   Warranty” must fail, because (1) the express manufacturer’s warranty disclaims all other
27   warranties and has expired; (2) the statute of limitations for any express or implied
28   warranty under the Texas UCC has expired; (3) Plaintiffs failed to provide the required



                                                 - 11 -
 1   notice regarding any warranty claims; and (4) Plaintiffs are not consumers under the
 2   Texas Deceptive Trade Practices Act (“DPTA”). Def.’s Mot. for Summ. J. (Doc. 90) at
 3   12. Plaintiffs argue that RRC failed to provide evidence that the subject engine or
 4   “Turbine Wheel at issue in this case [were] subject to either form warranty, or that any
 5   such warranty was provided with the Turbine Wheel when it was purchased[.]” Pls’
 6   Response (Doc. 97) at 11. Plaintiffs further assert that RRC expressly denied providing
 7   the warranty to Med-Trans. Id.
 8         The Court has rejected Plaintiffs claims that the form warranties were
 9   unauthenticated.   See Section II.C., supra.      Moreover, RRC’s Senior Airworthiness
10   Specialist confirmed that the express manufacturer’s warranty card and logbook for the
11   subject engine were delivered to Med-Trans.         Def.’s SSOF (Doc. 105), Sain Decl.
12   11/6/2018 (Exh. “13”) at ¶ 6. Mr. Sain further confirmed that the limited warranty was
13   provided with the Third Stage Turbine Wheel. Id., Exh. “13” at ¶ 8. Each warranty
14   contained an expiration term of twenty-four (24) months from the date of shipment from
15   the Rolls-Royce Authorized Distributor or one thousand (1,000) hours of operation,
16   whichever occurred first. Def.’s SOF (Doc. 91), Rolls-Royce Model 250-C40/C47 Series
17   New Original Equipment Engine Warranty and Disclaimer Summary (Exh. “7”) at 13 &
18   Rolls-Royce M250 Spare Module/Part Limited Warranty (Exh. “9”); see also Def.’s
19   SSOF (Doc. 105), Exh. “13” at ¶¶ 6, 8. The warranty for the subject engine also
20   disclaims “all other conditions and warranties, express or implied[.]” Def.’s SOF (Doc.
21   91), Exh. “7” at 13. Similarly, the subject Turbine Wheel warranty unequivocally stated
22   that it was “given expressly and in place of all other warranties, express or implied[.]”
23   Def.’s SOF (Doc. 91), Exh. “9” at 16. The warranty for the subject engine began on
24   January 15, 2005, more than seven (7) years prior to the hard landing. Def.’s SSOF
25   (Doc. 105), Exh. “13” at ¶ 6. Furthermore, the incident occurred over thirty (30) months
26   and over a thousand hours after the subject Turbine Wheel was installed in the subject
27   engine. See Def.’s SOF (Doc. 91), Aircraft Status Sheet 4/10/2012 (Doc. 91-1) at 6, 11 &
28   Post-Incident Photo. of Hobbs Meter (collectively Exh. “6”). Additionally, the Court



                                              - 12 -
 1   finds that Defendant’s Answer (Doc. 7) does not conflict with this evidence.12 The Court
 2   further finds that the express warranties were expired at the time of the hard landing, and
 3   any implied warranties were disclaimed. In light of this finding, the Court does not reach
 4   the other arguments raised in the motion for summary judgment.13
 5
 6   V.     CONCLUSION
 7          Based upon the foregoing, the Court finds that the economic loss doctrine
 8   precludes Plaintiffs’ tort claims. The Court further finds that the express warranties
 9   provided with the Aircraft and subject Turbine Wheel by their terms disclaimed any
10   implied warranties and were expired at the time of the hard landing. Accordingly, IT IS
11   HEREBY ORDERED that Plaintiffs’ Motion to Strike Defendant Rolls-Royce
12   Corporation’s Supplemental Statement of Facts in Support of its Reply in Support of its
13   Motion for Summary Judgment (Doc. 106) is DENIED.
14          IT IS FURTHER ORDERED that Defendant Rolls-Royce Corporation’s Motion
15   for Summary Judgment (Doc. 90) is GRANTED.
16          IT IS FURTHER ORDERED that this matter is DISMISSED WITH PREJUDICE.
17   The Clerk of the Court shall enter judgment and close the case.
18          Dated this 25th day of March, 2019.
19
20
21
22
            12
23            Defendant’s Answer states in relevant part: “Denies that RRC or RRNA provided any
     warranties for the Engine, except those that were delivered in writing at the time of first sale by
24   RRC, and alleges that any such warranties excluded any other express or implied warranties.”
25   Answer (Doc. 7) at ¶ 18. RRC’s Senior Airworthiness Specialist confirmed that the express
     manufacturer’s warranty card and logbook for the subject engine were delivered to Med-Trans.
26   Def.’s SSOF (Doc. 105), Sain Decl. 11/6/2018 (Exh. “13”) at ¶ 6.
            13
27             Plaintiffs seek relief pursuant to Rule 56(d), Federal Rule of Civil Procedure, “to
     conduct further discovery as to RRC’s unpled affirmative defenses.” Pls.’ Response (Doc. 97) at
28   15. Because the Court does not reach the issue of the statute of limitations, Rule 56(d) relief is
     not warranted, and Plaintiffs’ request is denied.


                                                   - 13 -
